DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 7 recites the limitation “based on the coupling and the coupling…” This limitation is considered to be unclear as it can be interpreted as the two previously claimed couplings although, the limitation fails to distinguish between the couplings or it can be viewed as claim error and “the coupling” is on supposed to be plural and only referenced one time, 
Claims 3-28 depend upon that of Claim 2 and require all of the limitations of Claim 2, therefore Claims 3-28 are too considered as indefinite in view of said dependency, and thus are rejected as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2, 5, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeck et al. (US 7,729,727 B2), in view of Scott et al. (US 9,748,905 B2), herein referred to as Scott.
Regarding Claim 2, Jeck discloses a method for operating a first radio frequency (RF) circuit path [item 24-1, figure 1-2] comprising a first active circuit [item 25-1, figure 1-2] (item 25-1 is considered an active circuit because of Power Amplifier; item 46-1), the method: 
providing a second RF circuit path [item 24-n, figure 1-2] comprising a second active circuit [item 25-n, figure 1-2] (item 25-n is considered an active circuit because of Power Amplifier; item 46-n) that is a reduced size replica of the first active circuit; 
coupling one or more sensing points (sensing point @ connection of item 32 and item 38-1; see figure 1-2) of the first RF path [item 24-1, figure 1-2] to a sensing circuit [item 32, figure 1-2] (col. 6, lines 36-44); 
coupling one or more sensing points (sensing point @ connection of item 32 and item 38-n, see figure 1-2) of the second RF path [item 24-n, figure 1-2] to the sensing circuit [item 32, figure 1-2]; 
based on the coupling and the coupling (@ connection of item 32 and item 38-1 / 38-n, see figure 1-2), sensing a difference between one or more operating characteristics (col 6. Lines 36-44) of the first RF path [item 24-1, figure 1-2], sensed at the one or more sensing points (sensing point @ connection of item 32 and item 38-1; see figure 1-2) of the first RF path [item sensing point @ connection of item 32 and item 38-n, see figure 1-2) of the second RF path (item 24-n, figure 1-2); and 
controlling operation (“transmission timing adjustment unit (34) uses the power modulation measurement or comparison for adjusting timing of transmission of signals for the plural RF transmission paths 24-n…” – col. 6, lines 45-48) of the first RF circuit path [item 24-n, figure 1-2] based on the sensing [via item 41 and 42 and item 34 of item 22, figure 1-2].
Jeck fails to disclose wherein the second active circuit is a reduced size replica of the first active circuit.
However, Scott discloses a second active circuit [item 240, figure 7] area that is a reduced size replica of the first active circuit [item 220, figure 7] (col. 24, lines 43-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the circuital arrangement of Jeck to include the second active circuit being smaller (size wise) than the first active circuit as taught by Scott so that the second RF path comprises a second active circuit that is a reduced size replica of the first active circuit because it is intended for low power usage and only has to generate a relatively low power replicated signal for a correction circuit, such that the correction circuit can generate a control signal to control amplification circuit on a much smaller scale compared to that of the amplification circuit (first active circuit) as taught by Scott in col. 24, lines 43-55.
Regarding Claim 5, Jeck in view of Scott disclose the method according to claim 2, further comprising: coupling an input signal to the first RF circuit path [item 24-1 via item 22, 
Regarding Claim 27, Jeck in view of Scott disclose the method according to claim 2, further comprising: providing additional one or more second RF circuit paths, each comprising a respective second active circuit that is a reduced size replica of the first active circuit, thereby providing a plurality of second RF circuit paths; and monolithically integrating the first and the plurality of second RF circuit paths; wherein controlling operation of the first RF circuit path based on the sensing comprises: sensing a difference between an operating characteristic of two different second RF circuit paths of the plurality of second RF circuit paths; and based on the sensing, controlling the first RF circuit path to affect one or more operating characteristics of the first RF circuit path (col. 6, lines 30-44). 
Jeck discloses a plurality of RF paths 24-1 through 24-n, and while Figures 1-2 only show/display two RF paths, the disclosure of Jeck enables for additional RF paths, and in view of Scott’s disclosure of the reduced size replica second active circuits, it would have been obvious to one of ordinary skill in the art that the additional RF paths would also comprise respective second active circuit, and that as Jeck discloses controlling operation of the first RF path based on sensing difference between operating characteristics of the first and second RF paths, that it would have been obvious to one of ordinary skill in the art before the effective filing date that if additional RF paths existed, the first RF path could still be controlled based on the differences of any two second RF paths.
Allowable Subject Matter
Claims 3-4, 6-26, and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 2, wherein: the one or more operating characteristics of the first RF circuit path are affected by a set of operating variables, and the second RF circuit path is configured so that one or more reference operating characteristics of the second RF circuit path are substantially isolated from a subset of the operating variables.
Claim 4 depends upon that of Claim 3, and requires all of the limitations of Claim 3, therefore Claim 4 is objected to as being dependent upon a rejected base claim.
Regarding Claim 6, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 2, further comprising: monolithically integrating the first and second RF circuit paths; based on the integrating, placing the second active circuit away from the first active circuit; and based on the placing, thermally isolating the second active circuit from the first active circuit, wherein controlling operation of the first RF circuit path based on the sensing comprises: based on the thermally isolating, controlling a gain of the first active circuit according to a sensed difference in gains of the first active circuit and the second active circuit.
Claims 7-10 depend upon that of Claim 6, and requires all of the limitations of Claim 6, therefore Claims 7-10 are objected to as being dependent upon a rejected base claim.
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 2, further comprising: monolithically integrating the first and second RF circuit paths; activating the second active circuit prior to activation of the first active circuit; based on the activating, removing transient and/or floating body effects from the second active circuit; based on the removing, providing a stable operation of the second RF circuit path; and activating the first active circuit; wherein controlling operation of the first RF circuit path based on the sensing comprises: sensing a difference between one or more operating characteristics of the first RF circuit path and the second RF circuit path; and based on the sensing, controlling the first RF circuit path to affect the one or more operating characteristics of the first RF circuit path.
Claim 12 depends upon that of Claim 11, and requires all of the limitations of Claim 11, therefore Claim 12 is objected to as being dependent upon a rejected base claim.
Regarding Claim 13, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 2, further comprising: designing the second active circuit for reduced stress; based on the designing, monolithically integrating the first and second RF circuit paths; and based on the designing, reducing hot carrier injection (HCI) effects over the second active circuit; wherein controlling operation of the first RF circuit path based on the sensing comprises: based on the reducing, controlling biasing to the first active circuit according to a sensed difference in biasing voltages of the first active circuit and the second active circuit, thereby compensating HCI effects over the first RF circuit path.
Claim 14 depends upon that of Claim 13, and requires all of the limitations of Claim 13, therefore Claim 14 is objected to as being dependent upon a rejected base claim.
Regarding Claim 15, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 2, further comprising: monolithically integrating the first and second RF circuit paths; terminating the second RF circuit path at an output node of the second RF circuit path using a broadband load; and configuring the first RF circuit path for operation in a selected operating frequency of the plurality of operating frequencies; wherein controlling operation of the first RF circuit path based on the sensing comprises: sensing a difference between one or more operating characteristics of the first RF circuit path and the second RF circuit path; and based on the sensing, controlling the first RF circuit path for reducing the difference, wherein the sensed difference comprises a value selected from the group consisting of: a) a biasing voltage, b) an output voltage, c) a gain, d) an output impedance, e) an input impedance, and combinations thereof.
Claims 16-20 depend upon that of Claim 15, and requires all of the limitations of Claim 15, therefore Claims 16-20 are objected to as being dependent upon a rejected base claim.
Regarding Claim 21, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 2, further comprising: monolithically integrating the first and second RF circuit paths; wherein controlling operation of the first RF circuit path based on the sensing comprises: sensing a current through a conduction path of the second active circuit; and based on the sensing, controlling a power at an output node of the first RF circuit path.
Claims 22-24 depend upon that of Claim 21, and requires all of the limitations of Claim 21, therefore Claims 22-24 are objected to as being dependent upon a rejected base claim.
Regarding Claim 25, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 2, further comprising: monolithically integrating the first and second RF circuit paths; wherein controlling operation of the first RF circuit path based on the sensing comprises: sensing, at a sensing point of the first RF circuit path, an envelope signal of an RF signal of the first RF circuit path; sensing, at a sensing point of the second RF circuit path, an envelope signal of an RF signal of the second RF circuit path; based on the sensing, detecting a compression of the envelope signal at the sensing point of the first RF circuit path; and based on the detecting, controlling the first active circuit to remove the compression, thereby controlling distortion of the first RF circuit path.
Claim 25 depends upon that of Claim 2, and requires all of the limitations of Claim 2, therefore Claim 25 is objected to as being dependent upon a rejected base claim.
Regarding Claim 28, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method according to claim 27, wherein the first active circuit comprises a device selected from the group consisting of: a) an amplifier circuit, b) a power amplifier, c) a low noise amplifier (LNA), d) a mixer, e) a voltage controlled oscillator (VCO), f) a modulator, and g) a demodulator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to Radio Frequency (RF) circuits, with respect to performance characteristics and compensation of those performance characteristics using mismatch detection techniques. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858